Case 5:21-cv-00006-LGW-BWC Document 14 Filed 03/26/21 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court

Southern District of Georgia

JOHN LAMAR SIMPSON,

Plaintiff, —
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 2:2!-CV-6

JOHN WICKER; ROBERT TOOLE; and
BENJAMIN FORD,

Defendants.

Cc Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

WZ Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that pursuant to the Order of the Court dated March 23, 2021, the Magistrate Judge's

Report and Recommendation is ADOPTED as the Order of the Court. Therefore, Plaintiff's
complaint is DISMISSED without prejudice, and Plaintiff is DENIED in forma pauperis status on

appeal. This case stands closed.

Approved by: / / ‘a

HON. LISA GODBEY WOOD. JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

Aas 2:40 o4 John E. Triplett, Acting Clerk of Court
7

Date Clerk

(By) Deputy Clerk

GAS Rev 10/1/03
